DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1 recites “a first microphone operatively … positioned to detect voice of a user” which should be -- a first microphone operatively … positioned to detect a voice of a user-- because the term “voice” herein is singular. Similarly, the claimed feature “to detect sound external from the user” should be -- to detect a sound external from the user--. Claims 2-4 are objected dur to the dependencies to claim 1.
Claim 5 is objected for the at least similar reason as described in claim 1 above since claim 5 recited similar deficient features as recited in claim 1. Claims 6-14 are objected due to the dependencies to claim 5.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 9,980,033 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the claims of U.S. Patent No. 9,980,033 B2. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 9,980,033 B2:
Claims in the current application
Conflicting claims in U.S. Patent No. 9,980,033 B2
1. A system for voice dictation, the system comprising: an earpiece, the earpiece comprising: an earpiece housing; a first microphone operatively connected to the earpiece housing and positioned to detect voice of a user; a second microphone 





2. The system of claim 1 wherein the record is a medical record, the user is a health care provider and the person other than the user is a patient.

3. The system of claim 2 wherein the software application provides for converting the first voice audio stream into a first audio file, storing the first audio file, converting the 

4. The system of claim 3 wherein the software application provides for converting the second voice audio stream into a second audio file, storing the second audio file, converting the second voice audio stream into second text and placing both the second text and a second link to the second audio file at the second position of the record.

5. A method for voice dictation, the method comprising: providing an earpiece, the earpiece comprising: an earpiece housing; a first microphone positioned to detect voice of a user; a second microphone positioned to receive sound external from the user; a processor disposed within the earpiece housing and operatively connected to the first microphone and the second microphone; and an inertial sensor disposed within the earpiece housing and operatively connected to the processor; capturing a first voice audio stream using at least the first microphone, the first voice audio stream associated with the user; capturing inertial sensor data with the inertial sensor and interpreting the inertial sensor data into contextual data; storing the first voice audio stream on a machine readable storage medium; converting the first voice audio stream to first text; placing the first text within a first form field in a software application; and providing access to the first voice audio stream and the contextual data through the software application.





6. The method of claim 5 wherein the first microphone is a bone microphone.

7. The method of claim 5 further comprising: capturing a second voice audio stream using the second microphone, the second voice audio stream associated with a person other than the user; storing the second voice audio stream on a machine readable storage medium; converting the second voice audio stream to second text; placing the second text of the second voice audio stream within a second form field in the software application; and providing access to the second voice audio stream through the software application.

8. The method of claim 7 wherein the software application is a medical records software application.

9. The method of claim 8 wherein the user is a health care provider and wherein the person other than the user is a patient of the health care provider.

10. The method of claim 9 wherein the voice dictation is performed during a patient encounter to document the patient encounter.

11. The method of claim 7 further comprising receiving a correction of the first text from the user and updating the first form field with corrected text.



13. The method of claim 12 further comprising converting the second voice audio stream to second text.

14. The method of claim 5 further comprising capturing sensor data with the earpiece and interpreting the sensor data into text data and placing the text data into a field within the software application. 



2. The system of claim 1 wherein the record is a medical record, the user is a health care provider and the person other than the user is a patient.

3. The system of claim 2 wherein the software application provides for converting the first voice audio stream into a first audio file, storing the first audio file, converting the 

4. The system of claim 3 wherein the software application provides for converting the second voice audio stream into a second audio file, storing the second audio file, converting the second voice audio stream into second text and placing both the second text and a second link to the second audio file at the second position of the record.

5. A method for voice dictation, the method comprising: providing an earpiece, the earpiece comprising: an earpiece housing sized to fit into an external auditory canal of a user and block the external auditory canal; a first microphone positioned to be isolated from ambient sound when the earpiece housing is fitted into the external auditory canal; a second microphone positioned to receive sound external from the user; a processor disposed within the earpiece housing and operatively connected to the first microphone and the second microphone; and an inertial sensor disposed within the earpiece housing and operatively connected to the processor; capturing a first voice audio stream using at least the first microphone, the first voice audio stream associated with the user; capturing inertial sensor data with the inertial sensor and interpreting the inertial sensor data into contextual data; storing the first voice audio stream on a machine readable storage medium; converting the first voice audio stream to first text; placing the first text within a first form field in a software 

6. The method of claim 5 wherein the first microphone is a bone microphone.

7. The method of claim 5 further comprising: capturing a second voice audio stream using the second microphone, the second voice audio stream associated with a person other than the user; storing the second voice audio stream on a machine readable storage medium; converting the second voice audio stream to second text; placing the second text of the second voice audio stream within a second form field in the software application; and providing access to the second voice audio stream through the software application.

8. The method of claim 7 wherein the software application is a medical records software application.

9. The method of claim 8 wherein the user is a health care provider and wherein the person other than the user is a patient of the health care provider.

10. The method of claim 9 wherein the voice dictation is performed during a patient encounter to document the patient encounter.

11. The method of claim 7 further comprising receiving a correction of the first text from the user and updating the first form field with corrected text.



13. The method of claim 12 further comprising converting the second voice audio stream to second text.

14. The method of claim 5 further comprising capturing sensor data with the earpiece and interpreting the sensor data into text data and placing the text data into a field within the software application.




Claims 1-4 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-4, 7-9 of U.S. Patent No. 10,904,653 B2 and in view of reference James et al (US 20130343584 A1, hereinafter James). Claims 1-4, 7-9 of U.S. Patent No. 10,904,653 B2 teaches all the elements of claim 1-4, except gyroscope with the disclosed accelerometer and comprised in the disclosed inertial sensor and a contextual data is from the inertial sensor. James teaches an analogous field of endeavor by disclosing a system for voice recording (title and abstract, ln 1-13 and a system in fig. 1 and multi-sensor hearing assist device 102 in figs. 1-2) and wherein an inertial sensor is disclosed (a position/motion sensor 518 includes one or more sensors) to comprise an accelerometer (including an accelerometer for measuring acceleration of the user, para 67) and a gyroscope (a gyroscope to measure orientation of the head of the user, etc., para 67), the inertial sensor disposed within an earpiece housing (an earpiece case including a first portion 504 and a second portion 518 and Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the inertial sensor comprising the accelerometer and the gyroscope and wherein the inertial sensor is disposed within the earpiece housing and operatively connected to the processor and wherein the software application is to provide for receiving the contextual data from the inertial sensor and receiving the contextual data into the third position of the record, as taught by James, to the inertial sensor in the system, as taught by the combination of Goldstein538 and Goldstein180, for the benefits discussed above. The following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 10,904,653 B2:
Claims in the current application
Conflicting claims in U.S. Patent No. 10,904,653 B2









2. The system of claim 1 wherein the record is a medical record, the user is a health care 

3. The system of claim 2 wherein the software application provides for converting the first voice audio stream into a first audio file, storing the first audio file, converting the first voice audio stream into first text and placing both the first text and a first link to the first audio file at the first position of the record.

4. The system of claim 3 wherein the software application provides for converting the second voice audio stream into a second audio file, storing the second audio file, converting the second voice audio stream into second text and placing both the second text and a second link to the second audio file at the second position of the record.

1. A system for voice dictation, the system comprising: an earpiece, the earpiece comprising: an earpiece housing; a first microphone operatively connected to the earpiece housing and positioned to detect voice of a user; a second microphone operatively connected to earpiece housing and positioned to detect sound external from the user; a processor disposed within the earpiece housing and operatively connected to the first microphone and the second microphone, wherein the processor is adapted to capture a first voice audio stream using at least the first microphone, the first voice audio stream associated with the user, and a second voice audio stream using at least the second microphone, the second voice audio stream associated with a person other than the user; an inertial sensor comprising an accelerometer and a gyroscope, the inertial sensor disposed within the earpiece housing and operatively connected to the processor; and a software application executing on a computing device which provides for receiving the first voice audio stream into a first position of a record and receiving the second voice audio stream into a second position of the record, wherein the software application further provides for receiving contextual data from the inertial sensor and receiving the contextual data into a third position of the record.

3. The system of claim 2 wherein the software application provides for converting the first voice audio stream into a first audio file, storing the first audio file, converting the first voice audio stream into first text and placing both the first text and a first link to the first audio file at the first position of the record.








2. The system of claim 1 wherein the record is a medical record, the user is a health care provider and the person other than the user is a patient.

4. The system of claim 3 wherein the software application provides for converting the second voice audio stream into a second audio file, storing the second audio file, converting the second voice audio stream into second text and placing both the second text and a second link to the second audio file at the second position of the record. 



2. The system of claim 1, wherein the record is a medical record, the user is a health care provider and the person other than the user is a patient.

3. The system of claim 2, wherein the computing device is configured to execute the software application to convert the first voice audio stream into a first audio file, store the first audio file, convert the first voice audio stream into a first text and place both the first text and a first link to the first audio file at the first position of the record.

4. The system of claim 3, wherein the computing device is configured to execute the software application to convert the second voice audio stream into a second audio file, store the second audio file, convert the second voice audio stream into a second text and place both the second text and a second link to the second audio file at the second position of the record.

7. A system for voice dictation, the system comprising: an earpiece, the earpiece comprising: an earpiece housing sized to fit into an external auditory canal of a user and block the external auditory canal; a first microphone operatively connected to the earpiece housing and positioned to be isolated from ambient sound when the earpiece housing is fitted into the external auditory canal; a second microphone operatively connected to the earpiece housing and positioned to detect sound external from the user; an inertial sensor disposed within the earpiece housing; a processor disposed within the earpiece housing and operatively connected to the inertial sensor, the first microphone and the second microphone, wherein the processor is adapted to capture a first voice audio stream using at least the first microphone, the first voice audio stream associated with the user, and a second voice audio stream using at least the second microphone, the second voice audio stream associated with a person other than the user, and wherein the processor is configured to interpret input from the inertial sensor as a head movement; a computing device executing a software application to receive the first voice audio stream into a first position of a record and to receive the second voice audio stream into a second position of the record, wherein the computing device is configured to execute the software application to convert the first voice audio stream into a first audio file, store the first audio file, convert the first voice audio stream into first text and place both the first text and a first link to the first audio file at the first position of the record, wherein the computing device executing the software application is further configured to allow for review and modification of the first text, wherein the computing device executing the software application is further configured to identify the user and the person other than the user; wherein the computing device is configured to execute the software application to indicate occurrence of the head movement by the user at a third position of the record.

8. The system of claim 7, wherein the record is a medical record, the user is a health care provider and the person other than the user is a patient.

9. The system of claim 7, wherein the computing device is further configured to execute the software application provides to convert the second voice audio stream into a second audio file, store the second audio file, convert the second voice audio stream into second text and place both the second text and a second link to the second audio file at the second position of the record.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 20080253583 A1, hereinafter Goldstein583) and in view of references Goldstein et al (US 20080260180 A1, hereinafter Goldstein180) and James et al (US 20130343584 A1, hereinafter James).
Claim 1: Goldstein583 teaches a system (title and abstract, ln 1-3 and figs. 1C, 2A-2B) for voice dictation (dictating for recording a conversation, para 43-46), the system comprising:
an earpiece (device in figs. 1B-1C, 2B, para 49), the earpiece comprising: 
an earpiece housing (earphone body 10 in fig. 1B-1C);
a first microphone (ECM 32 in fig. 1B) operatively connected to the earpiece housing (connected to earphone body 10 in fig. 1B);
a second microphone (ACMs 6, 34 in fig. 1B) operatively connected to earpiece housing (earphone body 10 in fig. 1B) and positioned to detect sound external from the user (monitor sound near the entrance to the ear, para [0026]; including other users talking in a conversation, para [0046]);
a processor disposed within the earpiece housing and operatively connected to the first microphone and the second microphone (including electronic unit 22, 24, etc. in fig. 1B, para 49; e.g., DSP 60 in fig. 2A), wherein the processor is adapted to capture a first voice audio stream using at least the first microphone (recording conversation involved by a user of the system, para 42), the first voice audio stream associated with the user (the conversation involved by the user, para 42, i.e., associated), and a second voice audio stream using at least the second microphone (recording an ambient sound exposure of the user by ASM, para 45), the second voice audio stream associated with a 
an inertial sensor comprising an accelerometer (an accident detector system including a miniature accelerometers, para 62), the inertial sensor disposed within the earpiece housing (housed within the earpiece assembly, para 62) and operatively connected to the processor (analyzing motion of the user, inherently connected to the processor for accomplishing the analyses); and 
a software application (a remote audio signal analysis system, para 42; software-based system on a computer, para 60) executing on a computing device which provides for receiving the first voice audio stream into a first position of a record and receiving the second voice audio stream into a second position of the record (selectively recording at least one of ECM signal and ASM signal via the element 150 of fig. 3C, para 60; in circular buffer and then remote audio data storage system 116, 118, para 55,  and thus, inherently ECM and ASM signals are in different positions of the circular buffer and audio data storage system), wherein the software application further provides for receiving contextual data (time-stamp is saved separately within the audio data stream for future examination of the user’s sound exposure history profile, para 39) from a unit and receiving the contextual data into a third position of the record (the time-stamp above, saved separately within the audio data stream above).
However, Goldstein583 does not explicitly teach wherein the disclosed first microphone is positioned to detect voice of a user, and doesn’t not explicitly teach the disclosed an inertial 
Goldstein180 teaches an analogous field of endeavor by disclosing a system for voice dictation (title and abstract, ln 1-11 and a system in fig. 1-2; earpiece in the system is for a voice dictation system, a voice recorder, etc., para 36) and wherein the system comprising:
an earpiece (the earpiece 100 in fig. 1), the earpiece comprising:
an earpiece housing (the earpiece depicts an assembly 113 or 131, etc., para 30);
a first microphone (ECM 123 in fig. 1-2) operatively connected to the earpiece housing (attached to the housing 131 in fig. 1) and positioned to detect voice of a user (wearer’s voice reaching to ECM earlier through bone-conduction, para 50);
a second microphone (ASM 111 in figs. 1-2) operatively connected to earpiece housing (attached to the assembly 113 in fig. 1) and positioned to detect sound externa from the user (ambient sound to be detected, para 50, including nearby conversations, para 3, or other users talking in a conversation, para 46);
a processor (a processor 121) disposed within the earpiece housing (deposited within the assembly 113 in fig. 1) and operatively connected to the first microphone (the ECM 123 in figs. 1-2) and the second microphone (the ASM 111 in figs. 1-2), wherein the processor is adapted to capture a first voice audio stream using at least the first microphone (the discussion above, using bone-conduction, etc., para 48-50), the first voice audio stream associated with the user (detected vibration due to the bone conduction, para 48-50), and a second voice audio stream using at least the second microphone (ambient sound detected by the ASM 111 in figs. 1-2, para 50), the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the first microphone is positioned to detect voice of the user, etc., as taught by Goldstein180, to the first microphone in the system, as taught by Goldstein583, for the benefits discussed above.
However, the combination of Goldstein583 and Goldstein180 does not explicitly teach a gyroscope with the disclosed accelerometer and comprised in the disclosed inertial sensor and a contextual data is from the inertial sensor.
James teaches an analogous field of endeavor by disclosing a system for voice recording (title and abstract, ln 1-13 and a system in fig. 1 and multi-sensor hearing assist device 102 in figs. 1-2) and wherein an inertial sensor is disclosed (a position/motion sensor 518 includes one or more sensors) to comprise an accelerometer (including an accelerometer for measuring acceleration of the user, para 67) and a gyroscope (a gyroscope to measure orientation of the head of the user, etc., para 67), the inertial sensor disposed within an earpiece housing (an earpiece case including a first portion 504 and a second portion 518 and the position-motion sensor 518 disposed in the second portion 518 in fig. 5) and operatively connected to a processor (CPU 732, the sensors 702a …, 702c are connected to the CPU 732 in fig. 7, para 89) and wherein a software application is disclosed (programs stored in a storage 112 for execution, para 41) to provide for receiving contextual data from the inertial sensor and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the inertial sensor comprising the accelerometer and the gyroscope and wherein the inertial sensor is disposed within the earpiece housing and operatively connected to the processor and wherein the software application is to provide for receiving the contextual data from the inertial sensor and receiving the contextual data into the third position of the record, as taught by James, to the inertial sensor in the system, as taught by the combination of Goldstein538 and Goldstein180, for the benefits discussed above.
	Claim 5 has been analyzed and rejected according to claim 1 above and the combination of Goldstein538, Goldstein180, and James further teaches a step to interpret the inertial sensor data into contextual data (Goldstein583, time-stamp is generated, para 39, and James, measuring position and orientation, etc., by which, determining whether a user has fallen is determined, or indicating one or more the measured time of day, location, acceleration, orientation, vibration, etc., indicated by the signal outputted from the position/motion sensor 
Claim 2: the combination of Goldstein583, Goldstein180, and James further teaches, according to claim 1 above, wherein the record is a medical record, the user is a health care provider and the person other than the user is a patient (Goldstein583, used in a medical operation room, para 3, i.e., and recording recent speech conversation, para 42-43, and including recording the ASM and ECM signals into the circular buffer, para 0008, and thus, patient and doctor both are inherently present in the medical operation room).
Claim 6: the combination of Goldstein583, Goldstein180, and James, teaches all the elements of claim 6, according to claim 5 above, except wherein the first microphone is a bone microphone.
An Official Notice is taken that a bone microphone assembled in an earpiece is notoriously well-known in the art for benefits of reducing influence of ambient noise during picking up sound signal around the listener’s ear.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the bone microphone, as taught by the well-known, to the first microphone used in the method, as taught by the combination of Goldstein and Russell, for the benefits discussed above.
Claim 12: the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 5 above, capturing a second voice audio stream at a wireless transceiver operatively connected to the earpiece housing and the processor (Goldstein583, wireless earpieces, p.1, para 22, and wireless connection 16 in fig. 1 and p.4, para 50 and two way communications with the earpiece in fig. 2A-2B and thus, wireless transceiver is inherently disclosed to accomplish the two way wireless communications, and Goldstein180, transceiver 204 in fig. 2).

Claims 3-4, 7-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein583 (above), Goldstein180 (above), James, and Russell Russell et al (US 5526407 A, hereinafter Russell).
Claim 3: the combination of Goldstein583, Goldstein180, and James teaches all the elements of claim 3, according to claim 2 above, including converting the first voice audio stream into first text (Goldstein583, storing the ECM signals into storage, para 8 and the discussion above), except wherein the software application provides for converting the first voice audio stream into a first audio file, storing the first audio file, and placing both the first text and a first link to the first audio file at the first position of the record.
Russell teaches an analogous field of endeavor by disclosing a system for voice dictation (title and abstract, ln 1-11 and system in fig. 1 and details in fig. 2) and wherein a software application executing on a computing device is disclosed (IBM PC with software and col 14, ln 20-31) and the computing device provides for converting the first voice audio stream into an audio file (temporary file 143 in buffer and col 14, ln 43-45), storing the first audio file (storing in permanent storage 145, col 14, ln 54-58), converting-the first audio stream into text and placing both, the text and a first link to the first audio file at the first position of the record (speech information and phrase information are placed into the filed stored in the memory and col 14, ln 54-67 and col 15, ln 1-3) for benefits of more clearly indicating and dictating recorded speech information combined with displaying related information via the GUI a computer has had (col 4, ln 66-67 and col 5, ln 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the software application with the computing device and wherein the software application provides for converting the first voice audio stream into the first audio file, storing the first audio file, and placing both the first text and the first link to the first audio file at the first position of the record, as taught by Russell, to the system for voice dictation, as taught by the combination of Goldstein583, Goldstein180, and James, for the benefits discussed above.
Claim 4: the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 3 above, wherein the software application provides tor converting the second voice audio stream into an audio file (Russell, similar to the first voice audio stream, e.g., speech stream corresponding to different talker, one of Mike, John, Chuck, in fig. 6), 
Claim 7 has been analyzed and rejected according to claims 1, 3-5 above.
Claim 8: the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 7 above, wherein the record is a medical record (Goldstein583, used in a medical operation room, para 3; Russell, medical transcription, col 4, ln 31-33).
	Claim 9 has been analyzed and rejected according to claims 8, 2 above.
Claim 10: the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 9 above, wherein the voice dictation is performed during a patient encounter to document the patient encounter (Goldstein583, medical operating rooms and p.1, para 3 and Russell, medical personal performs evaluation with the medical equipment, para 36 and medical prescription for the wearer, para 180).
Claim 11: the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 7 above, receiving a correction of the first text from the user (Goldstein583, using a button on the earphone device to manual user operation, para 29, para 53, and Russell, receiving user input about note in note window 79 and col 11, ln 29-37) and updating the first form field with corrected text (Russell, written note is overlaid with speech information in fig. 8 and col 12, ln 54-59).
Claim 13 has been analyzed and rejected according to claims 12, 4 above and the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 12 above, converting the second voice audio stream to second text (Goldstein583, undertakes speech-to-text translation, and returns a text transcript of a conversation to the user, para 47, and Russell, speech information associated with different talker sources displayed in speech information window in fig. 6).
Claim 14: the combination of Goldstein583, Goldstein180, James, and Russell further teaches, according to claim 7 above, capturing sensor data with the earpiece (Goldstein583, the accident detector system including a miniature accelerometers, para 62 and analyzing motion of the user, and ) and interpreting the sensor data into text data and placing the text data into a field within the software application (Goldstein583, calculating a time stamp of the recording time, para 65, and James, indicating measured time of day, location, acceleration, orientation, etc., para 67 and thus, inherently the time of day, location, orientation are inherently in text format for indicating physical quantities above, and the discussion in claim 5 above and Russell, visually displaying the location, duration of speech phrases, on the speech display, col 20, ln 39-48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654